321 So.2d 237 (1974)
Jesse Ray CLEMMONS
v.
STATE.
3 Div. 272.
Court of Criminal Appeals of Alabama.
October 1, 1974.
Rehearing Denied October 29, 1974.
*238 H. Edward McFerrin, Greenville, for appellant.
William J. Baxley, Atty. Gen., and John M. Gruenewald, Asst. Atty Gen., for the State.
DeCARLO, Judge.
Appellant, Jesse Ray Clemmons, was indicted by the grand jury of Butler County, Alabama, on May 9, 1973, for first degree murder. He was found guilty of second degree murder and sentenced to thirty years in the penitentiary.
In our review of the record, we found that Jesse Ray Clemmons, at the time of trial, was twenty years of age and at no time before or during the trial was he ever apprised of the fact that he had the right to request to be considered as a youthful offender.
Under Morgan v. State, 291 Ala. 764, 287 So.2d 914, we must remand this cause to the circuit court to investigate and examine the appellant at a hearing and determine whether in its discretion appellant should be tried as a youthful offender. Title 15, § 266(1), Code of Alabama.
The trial court is further instructed that the hearing be held speedily, and that a full record be made together with the court's determination. A transcript of these proceedings, under the seal of the Clerk, will then be forwarded to this court for review. Seibold v. State, 287 Ala. 549, 253 So.2d 302.
Remanded with directions.
All the Judges concur.